Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on November 30th, 2021.  Claims 21-23, and 25-33 are allowed.  Claims 1-20, 24, and 34 are canceled.  Claim 34 was newly added, but herein is canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kalpesh Upadhye on May 6th, 2022.

The application has been amended as follows: 




21. (Currently amended) An assay device comprising:a housing; and 
a test portion, electronic circuitry and an optical assembly, each a least partially located in the housing; wherein:
the test portion comprises at least one test zone;
the electronic circuitry comprises at least one light source and at least one light detector; and
the optical assembly comprises at least one light guide adapted to guide light from the at least one light source to the at least one test zone;
wherein the at least one light guide comprises a first end and a second end opposite to the first end, and the at least one light guide further comprises:
a convex light collimator lens provided at a first end face, the first end face being located at the first end of the at least one light guide and comprising a first edge and a second edge opposite to the first edge; and
a light focussing reflector face and a light exit face, the light focussing reflector face joined to the first edge of the first end face and extending from the first edge towards the second end of the at least one light guide, and the light exit face joined to the second edge of the first end face and extending from the second edge towards the second end of the at least one light guide, the light focussing reflector face and the light exit face converging towards each other as they extend towards the second end of the at least one light guide, 
wherein the at least one light guide is configured such that at least a portion of light from the at least one light source enters the at least one light guide through the collimator lens, reflects off the light focussing reflector face and exits the at least one light guide through the light exit face to travel to the test zone, 
wherein the at least one light detector is configured to receive light emanating from the at least one test zone. 

31. (Currently amended) The assay device of claim 21, wherein  converge towards the second end of the at least one light guide to form a tip at the second end of the at least one light guide, wherein light does not exit the at least one light guide through the tip to travel to the at least one test zone.

34. (Cancelled)










Interview Summary
Examiner and Applicant’s representative discussed amending independent claim 21 to clarify the relationship of the at least one light detector within the assay device in order to provide clear metes and bounds to the operative embodiment sought.  Further, it was discussed to amend and clarify claim 31 with respect to the recitation “the convergence” which lacked proper antecedent basis in the claims and imparted a lack of clarity to the claim.  Lastly, it was discussed to cancel newly-added independent claim 34, which presented a unique scope of invention from that of independent claim 21, wherein claim 34 presented a far broader scope and additional fields of prior art that have not been searched.  Examiner discussed that the proposed amendments would provide to place claims 21-23, and 25-33 in condition for allowance.  Applicant’s representative agreed to the proposed changes, and Examiner agreed to enter the amendments by way of Examiner’s Amendment.


Allowable Subject Matter
Claims 21-23 and 25-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Hunter and Becher, does not teach or fairly suggest an assay device as particularly recited in claim 21, which includes a test portion, electronic circuitry and an optical assembly, each at least partially located in a housing, and wherein the at least one optical light guide of the optical assembly comprises a first end and a second end opposite to the first end, and the optical light guide further comprises a convex light collimator lens provided at a first end face, the first end face being located at the first end of the at least one light guide and comprising a first edge and a second edge opposite to the first edge, and a light focussing reflector face and a light exit face, the light focussing reflector face joined to the first edge of the first end face and extending from the first edge towards the second end of the at least one light guide, and the light exit face joined to the second edge of the first end face and extending from the second edge towards the second end of the at least one light guide, the light focussing reflector face and the light exit face converging towards each other as they extend towards the second end of the  at least one light guide, wherein the at least one light guide is configured such that at least a portion of light from the at least one light source enters the at least one light guide through the collimator lens, reflects off the light focussing reflector face and exits the at least one light guide through the light exit face to travel to the test zone, and wherein the at least one detector is configured to receive light emanating from the at least one test zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see pages 6-11, filed November 30th, 2021, with respect to claims 21-23 and 25-33 have been fully considered and are persuasive.  Applicant’s remarks in constitution with the amendments made to the claims by way of Examiner’s Amendment provide to place claims 21-23 and 25-33 in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798